DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2020 has been entered.
 Response to Amendment
The amendments, filed 09/04/2020, have been entered and made of record. Claims 1-20 are pending. Claims 2-5 and 12-15 are withdrawn from further consideration.
Response to Arguments
Applicant's arguments filed 09/04/2020 have been fully considered but they are not persuasive. See the reasons set forth below.
Applicant states, “Applicant respectfully submits that Kobayashi fails to mention identifying a scene change in a video file when the level of difference between the at least two consecutive frames of the video file occurs during the gap in conversation, as identified based upon an analysis of a subtitle file. In contrast, Kobayashi merely discloses reporting a gap in the audio and video decoding caused by transition/switching between two separate playback items. See Kobayashi [0475]. The reporting of a gap in audio and video decoding caused by transition/switch between two playback items is not analogous to a gap in conversation, as identified by analyzing 
In response, the Examiner respectfully disagrees. The PlayItems in Kobayashi are part of the video file recorded on the disc. In other words, the PlayItems are items of the video file. These consecutive Playitems include consecutive frames. Similarly, the present application also discloses the said video file includes multiple scenes. The consecutive scenes include consecutive frames.
Applicant noted that Kobayashi discloses a decoding gap occurs during transition of separate files. Hence the files were not decoded during transition of the said ‘separate files.’ The conversation, which is an audio file, was not decoded during the transition of the Playitem. As such the conversation has a gap, and the applied prior art discloses the limitation, ‘identifying scene change when the level of difference between two consecutive frames (frames in consecutive PlayItems) breaches predefined threshold during the gap in the conversation.’ 
Furthermore, the claim does not recite using the said gap to identify scene change. The claim merely recites when the level of difference breaches a predefined similarity threshold, scene change is identified and during that time there is a gap in conversation. According to the claim, the scene change is identified based on the frame differences or the level of differences of two consecutive frames.
Lastly, Kobayashi discloses Information regarding SubPlayItem_IN_time and SubPlayItem_OUT-time is acquired and EP map corresponding to the test subtitle stream is generated. It should be noted that this information includes time information between the first SubPlayItem_Out-time and the next SubPlayItem_IN-time. In other words, the said gab is between, for instance, the first SubPlayItem_OUT-time and the following SubPlayItem_IN-time.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vashistha et al. (US PG PUB 2013/0113999 hereinafter referred as Vashistha) in view of Kobayashi et al. (US PG PUB 2007/0172199 hereinafter referred as Kobayashi) and further in view of Kirby et al. 9US PG PUB 2004/0093220 hereinafter referred as Kirby). 
Regarding claim 1, Vashistha discloses a system comprising: 
one or more processors (see figure 6 and paragraph 0101); and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: receiving at least two consecutive frames of a video file (see paragraph 0004 successive frame images and figure 5);

identifying a scene change in the video file when:
(1)    the level of difference between the at least two consecutive frames of the video file breaches a predefined similarity threshold (see paragraph 0068, threshold factor is used to identify local maxima; see paragraphs 0069-0070 if the average frame difference of previous five frames is less than an appropriate threshold value, there is a scene change at the point of local maxima; see also the previous response).
Claim 1 differs from Vashistha in that the claim further requires receiving a subtitle file associated with the video file; and identifying a scene change in the video file when: (2)  the level of difference between the at least two consecutive frames of the video file breaches the predefined similarity threshold during a gap in the conversation.
In the same field of endeavor Kobayashi discloses receiving a subtitle file associated with the video file (see paragraph 0164 subtitles corresponding to data; see paragraph 0165 acquiring subtitle); and identifying a scene change in the video file when: (2) the level of difference between the at least two consecutive frames of the video file breaches the predefined similarity threshold during a gap in the conversation (see paragraph 0475 the gap occurring due to playitem switching under a nonseamless connecting condition; see also paragraph 0496, paragraphs 0538-0540 decoding subtitle on the basis of the PTS calculated in processing by STC processor on the basis of information; see paragraph 0475 SubPlayItem IN and OUT time).
Therefore in light of the teaching in Kobayashi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashistha 
Claim 1 further differs from the combination of Vashistha and Kobayashi in that the claim further requires analyzing the subtitle file to identify a gap in conversation in the video file.
In the same field of endeavor Kirby discloses analyzing the subtitle file to identify a gap in conversation in the video file (see abstract, subtitles are derived by receiving and analyzing a text file, and scores to each subtitle are assigned; see paragraph 0102 a score or penalty introduce; see paragraph 0103 a high penalty for continuing from a word in one scene to one in the next, that is, the word in one scene and the word in the next scene are analyzed and a word in one scene to the next word in the next scene results in high penalty; continuation penalty is proportion to gap size, i.e. high penalty has high gap; see paragraph 0157 gaps are pauses in dialogue; see figure 14 which shows gap length in proportion with penalty; see paragraph 0144 penalties are outlined in the pre-processed scoring section; see also figure 4).
Therefore in light of the teaching in Kirby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by analyzing subtitle to identify gap using the text file in order to assign high score for continuation penalty and discontinue subtitles when a long gap in speech is identified. 
Regarding claim 6, Kobayashi discloses a media file is inserted into the video file when the scene change occurs (see paragraph 0209 and also 0208 and 0210).

Regarding claim 8, Kobayashi discloses when the scene change occurs during an end credit sequence, the media file is not inserted into the video file at the scene change (see paragraphs 0460, 0521 and also 0180).
Regarding claim 9, Kobayashi discloses the step of determining the level of difference between the at least two consecutive frames of the video file is performed on a standard definition version of the video file; and the media file is inserted into a high definition version of the video file (see paragraph 0452 and figure 8). See also Vashistha’s paragraphs 0103 and also 0072-0073)
Regarding claim 10, Kobayashi discloses determining the level of difference between the at least two consecutive frames of the video file occurs only for frames of the video file that are associated with portions of the video file corresponding to the gap in the conversation in the video file (see paragraphs 0161 and 0496).
Regarding claim 11, the limitation of claim 11 can be found in claim 1. Therefore claim 11 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claims 16-20 are analyzed and rejected for the same reasons as discussed in claims 6-10 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                            July 7, 2021